Title: To John Adams from N. G. Dufret, 30 August 1813
From: Dufret, N. G.
To: Adams, John

Monsieur,A Philadelphie ce 30 Août, 1813
J’ai l’honneur de vous envoyer par le Courrier d’Aujourd’hui & d’après les ordres de Mr. Jefferson un Ouvrage du Dr Priestly, intitulé: “Doctrines of heathen Philosophy compared with those of revelation” c’est le seul exemplaire que j’ai pu trouver à Philadelphie. Vous l’auriez reçu relié, si Mr. Jefferson n’eût pas souhaité qu’il vous parvînt, without delay. Je profite avec empressement de la présente occasion pour vous prier d’agréer l’homage de mon respectueux dévouement / Votre très-humble ServiteurN. G. Dufret